UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 01-10797
                         Summary Calendar



                      STEPHEN JAMES LARREW,

                                                Plaintiff-Appellant,


                              VERSUS


                    UNITED STATES OF AMERICA,

                                                Defendant-Appellee.




           Appeal from the United States District Court
                For the Northern District of Texas
                         (3:01-CV-350-M)
                         January 3, 2002
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      In October 1998, the Internal Revenue Service filed in the

records of the clerk’s office of Dallas County, Texas, a Notice of

Federal Tax Lien against property and rights to property owned by

Stephen James Larrew (hereinafter plaintiff).    The tax lien notice

stated that assessments of federal income taxes had been made in


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
1997 against plaintiff for his 1987 through 1995 tax years and that

the unpaid balance of the assessment was $349,935.43.            In January

2001, plaintiff filed in the state district court for Dallas

County, Texas, a suit against United States of America (hereinafter

defendant) alleging that the tax notice was fraudulent under Texas

law and that it should not be accorded lien status.             In February

2001, the defendant removed the case to the United States District

Court for the Northern District of Texas asserting jurisdiction in

the federal district court on the grounds of federal question.

Plaintiff moved to remand the case to the state district court

which   was   denied   by   the   United   States   District   Court.   The

defendant moved for summary judgment which was granted by the

federal district court.       Plaintiff timely appeals.

     We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record itself.         For the reasons stated

by the district court in its Order filed under date of June 11,

2001, we affirm the Judgment of the district court granting summary

judgment in favor of defendant.

                 AFFIRMED.




                                      2